586 So. 2d 340 (1991)
Patrick CARTER, Petitioner,
v.
STATE of Florida, Respondent.
No. 77434.
Supreme Court of Florida.
October 10, 1991.
Richard L. Jorandby, Public Defender, and Tanja Ostapoff, Asst. Public Defender, West Palm Beach, for petitioner.
Robert A. Butterworth, Atty. Gen., Joan Fowler, Sr. Asst. Atty. Gen., Chief, Criminal Law, and John Tiedemann, Asst. Atty. Gen., West Palm Beach, for respondent.
PER CURIAM.
We have for review Carter v. State, 571 So. 2d 520 (Fla. 4th DCA 1990), which is in direct conflict with Lewis v. State, 574 So. 2d 245 (Fla. 2d DCA 1991), and Scott v. State, 574 So. 2d 247 (Fla. 2d DCA 1991). We have jurisdiction pursuant to article V, section 3(b)(3) of the Florida Constitution.
In Carter, the Fourth District Court of Appeal approved the assessment of legal constraint points for each offense committed while under legal constraint. We recently held in Flowers v. State, 586 So. 2d 1058 (Fla. 1991), that legal constraint points are to be assessed once in calculating sentencing scoresheets for offenses committed while on legal constraint. Accordingly, we quash the decision below and remand for reconsideration consistent with our opinion in Flowers.
It is so ordered.
SHAW, C.J., and OVERTON, McDONALD, BARKETT, GRIMES, KOGAN and HARDING, JJ., concur.